The opinion of the court was delivered by
Dawson, J.:
In á petition for a rehearing which reargues appellant’s contentions as originally presented, but which were disposed of in our opinion and about which we are still satisfied, it- is said:
“The court omits all reference to one of the most important points relied upon by appellant towit: Kelly’s fraud on the bank.”
What counsel for appellant had to say about this in their brief was not overlooked, although it was not considered necessary to comment on it in our opinion. However, in deference to criticism of counsel, we now make the observation that the record does not disclose any fraud on the part of Kelly; no fraud was pleaded as a defense to the action; and the first finding of the jury, quoted in our opinion in full, is conclusive against the appellant’s contention.
The petition for a rehearing is denied.